Citation Nr: 1211813	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1973 and served in the reserves from July 1973 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the above claim.

In August 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  


FINDING OF FACT

The evidence both for and against a relationship between the Veteran's current hearing loss and acoustic trauma in service is in equipoise. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran has been diagnosed as having hearing loss according to VA standards.  See March 2009 VA examination.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

At the outset, it is noted that the Veteran's DD 214 confirms that he served as a field artillery batteryman.  Thus, his report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  In addition, the RO conceded inservice noise exposure and granted service connection for tinnitus.  As such, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  The second requirement for service connection, in-service incurrence of an injury, has also been met. 

Having determined that the Veteran was exposed to acoustic trauma during service, the Board must now consider whether the currently-diagnosed hearing loss is causally related to such exposure.  

After a careful review of the evidence of record, the Board finds the evidence both for and against a causal relationship is in relative equipoise.  Therefore, the benefit of the doubt is resolved in favor of the Veteran and service connection is warranted for bilateral hearing loss.  

Service treatment records show that the Veteran's pure tone thresholds on entrance, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

5
LEFT
15
0
5

15

At separation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
15
5
5
20
10

Post-service treatment records reveal private treatment for his hearing loss.  In April 2000, the Veteran was diagnosed as having mild to moderate sensorineural hearing loss.  In a letter dated June 2001, the Veteran's private audiologist opined that the Veteran's hearing loss was more likely a result of his military service and his hearing loss is consistent with having been exposed to loud noises in the past and particularly exposure to loud sounds over a period of time.  

In a March 2009 VA examination, the examiner noted that the Veteran was exposed to excessive noise during service and following service as a heavy equipment operator.  The Veteran was diagnosed as having mild to moderately severe sensorineural bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma as a field artillery batteryman in the Army.  The examiner based her opinion on service treatment records showing hearing within normal limits at entrance and separation.  The examiner also noted the private practitioner's opinion and stated that delayed onset of hearing loss due to noise exposure cannot be supported by research at this time.  

Based on a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss.  The evidence shows that the Veteran had a shift in his hearing thresholds at separation that were worse than on entrance.  Also, during the August 2011 hearing, the Veteran testified that he did not have hearing protection during service, but had hearing protection in his post-service occupation.  He also testified that he noticed hearing problems during service.  See August 2011 Transcript, p.11.  The Veteran is competent to identify the medical condition, i.e., bilateral hearing loss, and the Board finds his report of having diminished hearing acuity during service both competent and credible and is supported by the threshold shift at separation.  

Although the March 2009 examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma as a field artillery batteryman in the Army, this opinion was based on the Veteran's hearing being within normal limits at separation and there was no mention of the threshold shift in service.  Hensley, 5 Vet. App. at 159.  In contrast, the June 2001 letter from the Veteran's private audiologist stated that the Veteran's hearing loss was more likely a result of his military service.  Although this examiner did not review the Veteran's claims folder, the history that was described is accurate and conforms to that in the claims folder.  The March 2009 examiner supports her opinion by 

	(CONTINUED ON NEXT PAGE)


referring to research, but does not cite or otherwise identify the said research.  Therefore, as there is little to distinguish between the quality of these two opinions, they are of relatively equal weight.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Prejean v. West, 13 Vet. App. 444, 448-49 (2000).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


